DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 32-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 11,155,653. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘653 claims a composition comprising a saturated cyclic polymer having the same structural formula as found in instant claim 22 except that R in US ‘653 is hexyl or heptyl while R in the instant is butyl or tetradecyl. These differ by the number of -CH2- groups. It is the examiner’s position that it would have been obvious to one of ordinary skill in the art to expect similar beneficial results with compounds having only additional –CH2– groups. Case laws holds that homologs (compounds differing regularly by the successive addition of the same chemical group, e.g,. by –CH2– groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).

Claims 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,730,972. Although the claims at issue are not identical, they are not patentably distinct from each other because US ‘972 claims a cyclic random copolymer of acetylene and a second alkyne monomer where the R groups off the cyclic chain are hexyl, heptyl, or tetradecyl and where n and m are greater than 1. This is an anticipatory type double patenting rejection.
Claim Objections
Claim 22 is objected to because of the following informalities: The structural formulas (II) and (IV) are not legible. Appropriate correction is required.
Claims 33-34 do not contain status identifiers.
Allowable Subject Matter
Claims 22-26 are allowed.
No prior art rejections are presented over claims 27-34.
Claim 22 recites a cyclic copolymer having the structural formula (II) or (IV):
    PNG
    media_image1.png
    191
    184
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    165
    144
    media_image2.png
    Greyscale
 where R is selected from n-butyl, n-hexyl, n-heptyl, and n-tetradecyl. Claims 23-26 depend from claim 22.
Claim 27 recites a composition comprising a saturated cyclic random copolymer of acetylene and a second alkyne monomer having the structural formula 
    PNG
    media_image3.png
    204
    198
    media_image3.png
    Greyscale
 where R is n-butyl, n-hexyl, n-heptyl, or n-tetradecyl. Claims 28-31 depend from claim 27 and contain all the limitations of claim 27.
Claim 32 recites a composition having a saturated cyclic homopolymer having a structural formula 
    PNG
    media_image4.png
    184
    168
    media_image4.png
    Greyscale
 where R is n-butyl or n-tetradecyl. Claims 33-34 depend from claim 32 and thus contain all the limitations of claim 32.
Each claim recites a cyclic polymer, either saturated (claims 27-34) or unsaturated (claims 2-26) having pendent R groups that are n-butyl, n-hexyl, n-heptyl, or n-tetradecyl (claims 22-31) or n-butyl or n-tetradecyl (claims 32-34). The prior art fails to teach the claimed limitations.
Relevant prior art includes Grubbs (US 2004/0132934), Jia, Journal of Polymer Science Part A: Polymer Chemistry, 2012, 50, pg. 2085-2097 and Cope, Journal of the American Chemical Society, 5 January 1952, Vol. 74, pp 179-183. Both Grubbs and Cope are present on the IDS of 1/5/2022. 
Grubbs fails to teach the claimed cyclic polymers. Grubbs teaches cyclic polymers represented by the formula 
    PNG
    media_image5.png
    65
    76
    media_image5.png
    Greyscale
 where R6 includes C1-C20 alkyl groups and J is a hydrocarbylene (¶83-85) and the subsequent hydrogenation (¶94). This describes a structure having a single R group while the claims require at least 4 R groups. Grubbs also teaches cyclic olefin reactants used to make cyclic polymers which include the reactant 
    PNG
    media_image6.png
    121
    124
    media_image6.png
    Greyscale
 where b is 1-10 and R6 includes C1-C20 alkyl groups and R7-12 includes hydrogen (¶87-88). Grubbs fails to provide sufficient teaching that the claimed monomer units are present and Grubbs fails to teach a homopolymer (where every other carbon on the cyclic ring has the same hexyl or heptyl group) as required by claim 32.
Cope teaches substituted cycloocatetraenes from substituted acetylenes (abstract). Cope fails to teach cyclic polymers having greater than 4 repeat groups (eight ring carbon atoms), cyclooctatetraenes, while the claimed structures require at least 6 repeat groups (12 ring carbon atoms). Thus, the compounds and processes of Cope fall outside the scope of claims 22 and 34.
Jia teaches cyclic polymers including cyclic polystyrene, cyclic polycyclooctene, and cyclic poly(polycyclododecatriene). These polymers fall outside the scope of the claims as the polymers of Jia do not contain the claimed R groups.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C BOYLE whose telephone number is (571)270-7347. The examiner can normally be reached Monday-Thursday, 10am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C BOYLE/Primary Examiner, Art Unit 1764